


Exhibit 10.3

 


IBM SAVINGS PLAN

(As Amended and Restated as of January 1, 2005)


 


AMENDMENT NO. 1

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM Savings Plan (“the Plan”), a qualified retirement plan that
meets the requirements of Section 401(a) of the Internal Revenue Code (“the
Code”) and that includes a cash or deferred arrangement within the meaning of
Section 401(k) of the Code.

 

In accordance with Section 13.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM amended and restated the Plan, effective as of January 1, 2005.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective as specified herein.

 

Amendment:

 

1.             Section 1.14 is amended in its entirety, effective October 25,
2005, to read as follows:

 

1.14         “Committee” means the Retirement Plans Committee of IBM, which
shall consist of the individuals with the following positions (or successor
positions) at IBM: Senior Vice President and Chief Financial Officer; Senior
Vice President, Human Resources; Vice President & Treasurer; and Senior Vice
President & General Counsel.

 

2.             Section 1.30 is amended in its entirety, effective October 25,
2005, to read as follows:

 

1.30         “Fund” or “Investment Fund” means the IBM Stock Fund and the other
separate funds authorized by the Committee in accordance with Section 5.01(c) in
which Plan assets are invested.  Amounts invested under the Mutual Fund Window
Program, effective as of January 1, 2005, shall not be deemed to be invested in
any of the Investment Funds.

 

3.             Section 1.35 is amended in its entirety, effective October 25,
2005, to read as follows:

 

--------------------------------------------------------------------------------


 

1.35         “IBM Stock Fund” means the Investment Fund of the Plan that is
invested in the common stock of IBM, in accordance with Section 5.01(b) and
which shall be included within the ESOP.

 

4.             Section 4.02(a)(i) is amended in its entirety, effective October
25, 2005, to read as follows, in order to eliminate the last sentence which
duplicates the rule set forth in Section 4.02(a)(v):

 

(a)           (i)            Each Employer shall contribute, out of its Profits,
on behalf of each of its Participants who is not a 401(k) Pension Program
Participant and who elects to make Deferred Cash Contributions, an amount equal
to 50% of the Deferred Cash Contributions made on behalf of the Participant to
the Plan during each payroll period, provided, however, that for this purpose
Deferred Cash Contributions in excess of 6% of the Participant’s Compensation
for a payroll period shall not be taken into account.  In no event shall the
Matching Contributions pursuant to this Section with respect to a Plan Year
exceed 3% of the Participant’s Compensation while a Participant during such Plan
Year.

 

5.             Section 4.06(d) is amended in its entirety, effective January 1,
2006, to read as follows:

 

(d)           For Plan Years commencing after December 31, 2001, and before
January 1, 2006, the Actual Deferral Percentage Test described in this Section
shall be applied separately with respect to Deferred Cash Contributions that are
deemed, pursuant to Section 4.01(a) to be contributions to the ESOP and with
respect to Deferred Cash Contributions that are not deemed to be contributions
to the ESOP.

 

6.             Section 4.07(d) is amended in its entirety, effective January 1,
2006, to read as follows:

 

(d)           For Plan Years commencing after December 31, 2001 and prior to
January 1, 2004, the Actual Contribution Percentage Test described in this
Section shall be applied separately with respect to Employer Matching
Contributions that are deemed, pursuant to Section 4.02(a) to be contributions
to the ESOP and with respect to Employer Matching Contributions that are not
deemed to be contributions to the ESOP.   For Plan Years commencing after
December 31, 2003, and before January 1, 2006, the Actual Contribution
Percentage Test described in this Section shall be applied separately (i) with
respect to the sum of Employer Matching Contributions that are deemed, pursuant
to Section 4.02(a), to be contributions to the ESOP and After-Tax Contributions
that are deemed, pursuant to Section 4.01(h)(iii), to be contributions to the
ESOP, and (ii) with respect to the sum of Employer Matching Contributions and
After-Tax Contributions that are not deemed to be contributions to the ESOP.

 

2

--------------------------------------------------------------------------------


 

7.             Section 5.01 is amended in its entirety, effective October 25,
2005, to read as follows:

 

5.01         Investment Funds

 

(a)           The assets of the Plan shall be invested in one or more Investment
Funds, except to the extent such assets are invested in accordance with the
Mutual Fund Window Program.

 

(b)           The IBM Stock Fund shall be one of the Investment Funds and shall
constitute the ESOP.

 

(i)            The IBM Stock Fund shall not be a managed Investment Fund and
shall be invested, to the maximum extent practicable, entirely in the common
stock of IBM at all times, except to the extent that cash may be required to
make distributions under the Plan, to pay expenses, or to meet other short-term
needs.

 

(ii)           IBM, the settlor of the ESOP, intends the ESOP to offer eligible
employees opportunities to invest indirectly in the common stock of IBM and to
participate in the performance of the common stock of IBM on terms similar to
those that apply to IBM shareholders.  IBM intends the ESOP to offer such
opportunities over an indefinite period of time during which the performance of
the common stock of IBM could vary widely.  IBM intends the ESOP to continue to
offer such opportunities under all market conditions and regardless of the
current, recent, or historical performance of IBM or the common stock of IBM
(for example, regardless of whether, over any period of time (of whatever
duration), IBM pays dividends to its shareholders and regardless of whether,
over any period of time (of whatever duration), the market price of the common
stock of IBM (A) rises or falls, (B) is volatile or stable, or (C) is high or
low in relation to any reference point).  IBM recognizes that an investment in
an undiversified fund, such as the ESOP, is subject to greater risk than is an
investment in a diversified fund, and IBM expects eligible employees to take
that greater risk into account when deciding whether to participate (or to
continue participating) in the ESOP.

 

(iii)          Because the purpose of the ESOP is to offer eligible employees
opportunities to invest indirectly in the common stock of IBM and to participate
in the performance of such stock on terms similar to those that apply to IBM’s
shareholders, the Plan’s fiduciaries and administrators shall not (A) disclose
material non-public information regarding IBM or the common stock of IBM to the
Plan, to

 

3

--------------------------------------------------------------------------------


 

the Trustee or other Plan fiduciaries, or to Plan participants, beneficiaries,
or alternate payees before such information is publicly disclosed or (B) based
on such non-public information (and before such information is publicly
disclosed), cause the Plan, the Trustee or other Plan fiduciaries, or Plan
participants, beneficiaries, or alternate payees to take any action with respect
to the common stock of IBM (such as buying or selling IBM stock or directing
funds into or out of the IBM Stock Fund).

 

(c)           The Committee shall designate the other Investment Funds from time
to time.  The Investment Funds authorized by the Committee may include such
equity funds, international equity funds, fixed income funds, money market
funds, and other funds as the Committee, in its discretion, elects.  Each
Investment Fund authorized by the Committee under this Section 5.01(c) shall be
managed by the Trustee or one or more Investment Managers appointed by the
Committee in accordance with Section 11.03(a)(i).

 

(d)           The Trustee or Investment Manager responsible for managing an
Investment Fund authorized by the Committee under Section 5.01(c) may allocate
such portion of such Investment Fund as it deems necessary or desirable in its
sole discretion to cash or cash equivalents, subject to any applicable
limitations specified in the applicable trust agreement or investment management
agreement.

 

(e)           Dividends, interest, and other distributions received on the
assets held by the Trustee in respect to each of the above Investment Funds
shall be reinvested in the respective Fund, except to the extent otherwise
provided in Section 5.09.

 

8.             Section 5.08 is amended in its entirety, effective October 25,
2005, to read as follows:

 

5.08         ERISA Section 404(c) Compliance

 

This Plan, including its constituent ESOP, is intended to constitute a plan
described in Section 404(c) of ERISA.

 

9.             The reference to “Section 5.01(c)” in Section 5.09(e) is revised
to read “Section 5.01(e),” effective October 25, 2005.

 

10.           Section 11.01(a) is amended in its entirety, effective October 25,
2005, to read as follows:

 

11.01       Named Fiduciaries

 

(a)           The following persons and groups of persons shall severally have
the authority to control and manage the administration of the Plan

 

4

--------------------------------------------------------------------------------


 

and shall each be a named fiduciary with respect to the Plan, within the meaning
of Section 402(a) and 403(a)(1) of ERISA:

 

(i)            the Committee; and

 

(ii)           the Plan Administrator and, if the Plan Administrator is
constituted as a committee, pursuant to Section 11.04(a), each member of such
committee.

 

11.           Section 11.02 is amended in its entirety, effective October 25,
2005, to read as follows:

 

11.02       Authority of the Board of Directors

 

The Board of Directors, or a committee thereof that the Board may designate from
time to time, expressly reserves the following settlor (i.e., non-fiduciary)
powers, functions, and authority:

 

(i)            the power to terminate the Plan pursuant to Section 13.04; and

 

(ii)           the power to amend the Plan in any manner pursuant to Section
13.01.

 

12.           Section 11.03 is amended in its entirety, effective October 25,
2005, to read as follows:

 

11.03       Responsibilities of Committee

 

(a)           The Committee shall be responsible for:

 

(i)            the appointment, retention, and removal of:

 

(A)          the Trustee that holds the assets of the Fund, and

 

(B)           the Trustee or Investment Managers that direct or manage the
investment, acquisition, and disposition of the assets of the Fund or of any
Investment Fund;

 

(ii)           the establishment and amendment of investment policies and
guidelines for the Plan, provided, however, that the Committee, in its sole
discretion, may delegate all or part of such responsibility to the Trustee or
Investment Managers, or to employees of IBM, or to Participants;

 

(iii)          the review of the performance of the Plan Administrator, the
Trustee, the Investment Managers, and any others appointed by it at such times
as the Committee determines; and

 

5

--------------------------------------------------------------------------------


 

(iv)          the establishment of such rules as it may deem appropriate for the
conduct of its business with respect to the Plan.

 

(b)           The Committee may, by duly adopted resolution, delegate to the
Plan Administrator, or any officer or employee of IBM, the authority to carry
out any decision, resolution, directive, or delegation of the Committee.  The
Committee may, by duly adopted resolution, delegate to the Treasurer of IBM the
authority granted to the Committee under subsection (a)(i)(B) or Section
5.01(c).

 

13.           Section 11.04 is amended in its entirety, effective October 25,
2005, to read as follows:

 

11.04       Appointment of Plan Administrator

 

(a)           The Committee shall appoint one or more persons employed by IBM in
the capacity of Assistant Controller, Vice President in Human Resources,
Managing Director of U.S. Retirement Funds, or such other person or persons
holding comparable positions as it deems appropriate in its discretion, to serve
as the Plan Administrator, or to comprise a committee that shall serve as the
Plan Administrator, the members of which committee may be authorized to act
jointly or severally.

 

(b)           The Committee shall appoint and designate other employees of IBM
as may be needed to provide adequate staff support and services to the Committee
and the Plan Administrator.

 

14.           Section 11.05(c) is amended in its entirety, effective October 25,
2005, to read as follows:

 

(c)           The Plan Administrator shall report to the Committee on its
activities at such times as the Committee determines.

 

15.           Section 11.05(e) is amended in its entirety, effective October 25,
2005, to read as follows:

 

(e)           The Plan Administrator, in its discretion, may delegate to others
responsibility and authority for discharging any or all of the functions
assigned to it by the Plan, except for the functions enumerated in Sections
13.01(c) and 14.09.

 

16.           Section 11.06(b) is amended in its entirety, effective October 25,
2005, to read as follows:

 

(b)           The expenses for professional or administrative services engaged
pursuant to subsection (a) shall be paid out of the assets of the Trust, in
accordance with Section 12.03, except to the extent that such expenses are paid
by the Employer.

 

6

--------------------------------------------------------------------------------


 

17.           The text of Section 11.07 is deleted in its entirety, effective
October 25, 2005, and Section 11.07 is reserved for future use.

 

18.           Section 11.10 is amended in its entirety, effective October 25,
2005, to read as follows:

 

11.10       Limitation of Liability

 

To the maximum extent permitted by IBM’s by-laws, as amended from time to time,
IBM shall indemnify each member of the Committee, the Plan Administrator, and
each director, officer, and employee or agent of the Employer against any
expenses and liabilities that such person may incur as a result of any act or
failure to act, in good faith, by such person in relation to the Plan or the
funds of the Plan.

 

19.           Section 12.01 is amended in its entirety, effective October 25,
2005, to read as follows:

 

12.01       Trust Agreement

 

All the funds of the Plan shall be held by Trustee appointed from time to time
by the Committee under a trust agreement adopted, or as amended, by the
Committee for use in providing the benefits of the Plan and paying Plan expenses
as described in Section 12.03.  The Employer shall have no liability for the
payment of benefits under the Plan nor for the administration of the funds paid
over to the Trustee.

 

20.           Article 12 is amended, effective October 25, 2005, by inserting
immediately after Section 12.02 the following new Section 12.03:

 

12.03       Expenses

 

The reasonable expenses incurred in the administration of the Plan, including
fees for professional services and the costs of such other technical or clerical
assistance as may be required, shall be paid out of the Trust Fund except to the
extent that the Employer pays such expenses.  If such expenses are paid by the
Employer, the Employer shall be entitled to reimbursement from the Trust Fund if
the Employer so requests.  Reimbursement from the Trust  Fund shall be available
even where, at the time of the Employer’s initial payment of the expense it is
not clear that the Employer may lawfully seek reimbursement from the Trust Fund,
but the Employer’s legal right to reimbursement from the Trust Fund is later
clarified.  The Employer may choose to pay expenses initially and to obtain
reimbursement from the Trust Fund many years after the Employer pays the
expenses. Such delayed reimbursements are permissible.

 

7

--------------------------------------------------------------------------------


 

21.           Section 13.01 is amended in its entirety, effective October 25,
2005, to read as follows:

 

13.01       Amendment of Plan

 

(a)           The Board of Directors reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate, to amend in
whole or in part any or all of the provisions of the Plan.

 

(b)           The Committee shall have the authority to amend in whole or in
part any or all provisions of the Plan at any time and from time to time, and
retroactively if deemed necessary or appropriate, provided, that the Board of
Directors may, in its discretion, limit the authority of the Committee and in no
event may the Committee:

 

(i)            approve any Plan amendment or take any other settlor action that
disproportionately benefits IBM corporate officers (such as by approving that a
new award or other form of compensation be included in Compensation only for IBM
corporate officers);

 

(ii)           approve any Plan amendment, or any series of amendments adopted
within any 12 month period, that affects projected cash flow by more than
$100,000,000 in a single year;

 

(iii)          take any settlor actions materially inconsistent with prior
actions of the Board of Directors or any committee thereof; or

 

(iv)          revise the procedures for amending the Plan.

 

(c)           The Plan Administrator shall have the authority to adopt
amendments to the Plan that:

 

(i)            may be required to maintain the qualified status of the Plan
under Section 401(a) of the Code and the tax-exempt status of the Trust under
Section 501(a) of the Code, or

 

(ii)           relate to the compliance of the Plan with the requirements of the
Code and constitute an election permitted by any section of the Code, or
Regulations or rulings thereunder, or

 

(iii)          have the effect of modifying the optional forms of distribution
provided under any special rules adopted pursuant to Section 13.02(d),

 

and shall have such additional authority to amend the Plan as may be delegated
to it by the Committee.  Any such amendment

 

8

--------------------------------------------------------------------------------


 

shall be effective as specified by the Plan Administrator and may be given
retroactive effect to the extent required or permitted by Section 401(b) of the
Code and Regulations and rulings thereunder, provided, however, that any
amendment described in paragraph (iii) shall not be effective with respect to a
Participant who receives or commences to receive a distribution from the Plan
within 90 days after the date on which he is notified of the adoption of such
amendment and provided further, that the Plan Administrator may not adopt an
amendment to the Plan that, pursuant to subsection (b), could not be adopted by
the Committee.

 

(d)           No amendment shall make it possible for any part of the funds of
the Plan to be used for, or diverted to, purposes other than for the exclusive
benefit of persons entitled to benefits under the Plan or the payment of
reasonable Plan administration expenses.

 

(e)           No amendment shall be made which has the effect of decreasing the
balance of the Account of any Participant or of reducing the nonforfeitable
percentage of the balance of the Account of a Participant below the
nonforfeitable percentage computed under the Plan as in effect on the date on
which the amendment is adopted, or if later, the date on which the amendment
becomes effective.

 

22.           Article 14 is amended, effective October 25, 2005, by inserting
immediately after Section 14.08 the following new Sections 14.09 and 14.10:

 

14.09       Limitation of Time for Filing Claims in Court

Effective October 25, 2005, neither

 

(a)           a claim or action to recover benefits allegedly due under the
provisions of the Plan or by reason of any law, nor

 

(b)           a claim or action to enforce rights under the Plan, nor

 

(c)           a claim or action to clarify rights to future benefits under the
Plan, nor

 

(d)           any other claim or action that (I) relates to the Plan and (II)
seeks a remedy, ruling, or judgment of any kind against the Plan, the Plan
Administrator, a Plan fiduciary (within the meaning of Section 3(21) of ERISA),
or a party in interest (within the meaning of Section 3(14) of ERISA) with
respect to the Plan

 

may be filed in any court—

 

(i)            Until the claimant has exhausted the administrative review
procedure set forth in Section 11.05(a) or Section 5A.08; and

 

9

--------------------------------------------------------------------------------


 

(ii)           Unless such claim or action is filed in a court with jurisdiction
over such claim or action no later than two years after:

 

(A) in the case of a claim or action to recover benefits, the date the first
benefit payment was actually made or was allegedly due, whichever is earlier;

 

(B) in the case of a claim or action to enforce a right, the date the Plan
Administrator or its delegate first denied the claimant’s request to exercise
such right, regardless of whether such denial occurred during administrative
review pursuant to Section 11.05(a) or 5A.08;

 

(C) in the case of a claim or action to clarify rights to future benefits, the
date the Plan Administrator first repudiated its alleged obligation to provide
such future benefits, regardless of whether such repudiation occurred during
administrative review pursuant to Section 11.05(a) or 5A.08; or

 

(D) in the case of any other claim or action described in clause (d), above, the
earliest date on which the claimant knew or should have known of the material
facts on which such claim or action is based;

 

provided that if a request for administrative review pursuant to Section
11.05(a) or 5A.08 is pending before the claims administrator designated by the
Plan Administrator to review such claims when the two-year period described in
this paragraph (ii) expires, the deadline for filing such claim or action in a
court with proper jurisdiction shall be extended to the date that is 60 calendar
days after the final denial of the claim on administrative review.

 

The period described by paragraph (ii), above, is hereafter referred to as the
“Applicable Limitations Period.”  The Applicable Limitations Period replaces and
supersedes any limitations period that might otherwise be deemed applicable
under state or federal law in the absence of this Section 14.09.  Except as
provided in the following two sentences, a claim or action filed after the
expiration of the Applicable Limitations Period shall be deemed time-barred. 
The Plan Administrator shall have discretion to extend the Applicable
Limitations Period upon a showing of exceptional circumstances that, in the
opinion of the Plan Administrator, provide good cause for an extension.  The
exercise of this discretion is committed solely to the Plan Administrator, and
is not subject to review.  Notwithstanding the foregoing, neither paragraph
(ii), above, nor the Applicable Limitations Period shall apply to an action
governed by Section 413 of ERISA.

 

14.10       Class Action Forum

 

(a)           To the fullest extent permitted by law, any putative class action
lawsuit brought in whole or in part under Section 502 of ERISA (or

 

10

--------------------------------------------------------------------------------


 

any successor provision) and relating to the Plan, the lawfulness of any Plan
provision, the administration of the Plan, the management, investment, or
handling of Plan assets, or the performance or non-performance of Plan
fiduciaries or administrators shall be filed in one of the following
jurisdictions: (i) the jurisdiction in which the Plan is principally
administered, which is currently New York State, or (ii) the jurisdiction in
which the largest number of putative class members resides (or if that
jurisdiction cannot be determined, the jurisdiction in which the largest number
of class members is reasonably believed to reside).

 

(b)           If any putative class action within the scope of subsection (a)
above is filed in a jurisdiction other than one of those described in subsection
(a), or if any non-class action filed in such a jurisdiction is subsequently
amended or altered to include class action allegations, then the Plan, all
parties to such action that are related to the Plan (such as a Plan fiduciary,
administrator, or party in interest), and all alleged Plan participants and
beneficiaries shall take all necessary steps to have the action removed to,
transferred to, or re-filed in a jurisdiction described in subsection (a). Such
steps may include, but are not limited to, (i) a joint motion to transfer the
action, or (ii) a joint motion to dismiss the action without prejudice to its
re-filing in a jurisdiction described in subsection (a), with any applicable
time limits or statutes of limitations applied as if the suit or class action
allegation had originally been filed or asserted in a jurisdiction described in
subsection (a) at the same time that it was filed or asserted in a jurisdiction
not described therein.

 

(c)           This forum selection provision is waived if no party invokes it
within 120 days of the filing of a putative class action or the assertion of
class action allegations.

 

(d)           This provision does not relieve any putative class member from any
obligation existing under the Plan or by law to exhaust administrative remedies
before initiating litigation.

 

11

--------------------------------------------------------------------------------


Exhibit 10.3

 

IBM SAVINGS PLAN

(As Amended and Restated effective as of January 1, 2005)

 


AMENDMENT NO. 2

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintained the IBM Savings Plan (“the Plan”), a qualified retirement plan that
meets the requirements of Section 401(a) of the Internal Revenue Code (“the
Code”) and that includes a cash or deferred arrangement within the meaning of
Section 401(k) of the Code.

 

In accordance with Section 13.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM most recently amended and restated the Plan, effective as of January 1, 2002
and has since further amended the Plan.

 

IBM has determined to amend the Plan, as heretofore amended, in the manner set
forth in this Instrument of Amendment, to be effective as specified herein.

 

Amendment:

 

1.             Article 1 is amended, effective as of January 1, 2005,  by
inserting immediately after Section 1.50 the following new Section 1.50A:

 

1.50A     “Stable Value Fund” means an Investment Fund that is invested in
contractual instruments, including, without limitation, a fund of guaranteed
investment contracts or a fund that includes benefit-responsive contracts that
are determined by the Investment Manager of such fund to be “synthetic
guaranteed investment contracts”.

 

2.             Section 4.01(a) is amended, effective as of January 1, 2005, by
deleting the eighth and ninth sentences and by inserting in lieu thereof the
following new sentences:

 

Effective January 1, 2005, a Participant may make separate Deferred Cash
Contribution Elections with respect to that portion

 

12

--------------------------------------------------------------------------------


 

of his Compensation that is not Variable Pay and with respect to (i) any portion
of his Compensation that is Variable Pay paid under a program maintained by an
Employer for Non-Executive Employees or (ii) any portion of his Compensation
that is Variable Pay paid under a program maintained by an Employer for
Executive Employees and attributable to any period of employment in which the
Participant was a Non-Executive.  Effective January 1, 2005, and except as
provided in the preceding sentence, a Participant’s Deferred Cash Contribution
Election shall apply to his Compensation, and shall be effective with respect to
any portion of his Compensation, as determined without regard to any Variable
Pay paid under any program maintained by an Employer for Executive Employees.

 

3.             Section 4.03(a) is amended, effective as of July 8, 2005, by
adding at the end thereof the following new sentence:

 

                For purposes of this subsection, a distribution made or deemed
to be made to a Participant who is then a Regular Employee to which the
Participant is entitled on account of his status as an alternate payee or
surviving spouse under the terms of the plan from which such distribution is
made shall be treated in the same manner as if he were entitled to such a
distribution on account of his status as a participant in such plan.

 

4.             Section 4.03(b) is amended, effective as of July 8, 2005, by
adding at the end thereof the following new sentence:

 

For purposes of this subsection, a distribution made or deemed to be made to a
Participant who has terminated employment with the Employer to which such
Participant is entitled on account of his status as an alternate payee or
surviving spouse under the terms of the retirement plan sponsored by IBM from
which such distribution is made shall be treated in the same manner as if he
were entitled to such a distribution on account of his status as a participant
in such plan and the Plan shall be treated in the same manner as any other
retirement plan sponsored by IBM.

 

5.             Section 5.02 is amended, effective as of January 1, 2006, by
adding at the end thereof the following new subsection (d):

 

(d)           An election pursuant to subsection (a) shall be subject to the
provisions of Section 5.05 and 13.02(f).

 

 

6.             Section 5.04 is amended, effective as of January 16, 2006, by
adding at the end thereof the following new subsections (e) and (f):

 

13

--------------------------------------------------------------------------------


 

(e)           A Participant who makes an election pursuant to subsection (a) (an
“initial election”) to reallocate any portion of his Account from an Investment
Fund (“a transferor Investment Fund”) to any other Investment Fund shall not be
permitted to make another election pursuant to subsection (a) under which any
portion of his Account would be allocated to such transferor Investment Fund,
for a period of 30 days after such initial transfer election.  For purposes of
this subsection, (i) any Investment Fund that is invested primarily in money
market instruments and any Investment Fund that is a Stable Value Fund shall not
be deemed a transferor Investment Fund and (ii) an election pursuant to
subsection (a) shall not be deemed an initial transfer election, to the extent
that such election reallocates a portion of a Participant’s Account from a Fund
described in clause (i).

 

(f)            Elections pursuant to subsection (a) shall be subject to the
provisions of Sections 5.05 and 13.02(f).

 

7.             Section 5.05 is amended in its entirety, effective January 1,
2006, to read as follows:

 

5.05        Limitations on Investment Elections and Investment Reallocations
Imposed by Contract or by Plan Administrator

 

(a)           Notwithstanding anything in this Article to the contrary, an
investment of any portion of an Account in a Stable Value Fund shall be subject
to any and all terms of the guaranteed investment contracts and benefit
responsive contracts held in such Stable Value Fund, including any limitations
therein placed on the right of a Participant to reallocate such amounts pursuant
to Section 5.04(a) or on the exercise of any rights otherwise granted to a
Participant under any other provisions of this Plan with respect to such
amounts.

 

(b)           Notwithstanding anything in this Article to the contrary, the Plan
Administrator may impose temporary restrictions on investment elections pursuant
to Section 5.02 and reallocations pursuant to Section 5.04, in order to prevent
or limit the investment of additional amounts in any Investment Fund, by all
Participants or by any class of Participants, as determined on a
nondiscriminatory basis, when the Plan Administrator determines, in its sole
discretion, but after consultation with the Investment Manager of the Investment
Fund, that such restrictions are necessary to preserve the equitable treatment
of those Participants who have theretofore invested a portion of their Accounts
in such Investment Fund.

 

8.             Section 5A.05(a)(i) is amended, effective as of January 1, 2005,
to read as follows:

 

14

--------------------------------------------------------------------------------


 

(i)            the Participant’s attained age on the last day of the calendar
year prior to the calendar year for which the premium is being determined;

 

9.             Section 5A.06(a) is amended in its entirety, effective as of
January 1, 2005,  to read as follows:

 

(a)           In the event that a Participant who is covered under the
Disability Protection Program becomes Totally and Permanently Disabled and
remains Totally and Permanently Disabled at the conclusion of any  elimination
period provided for under the Disability Insurance Policy, then monthly benefits
shall commence to be paid in accordance with the terms of the Disability
Insurance Policy and shall continue to be paid until terminated in accordance
with the terms of the Disability Insurance Policy.

 

10.           Section 5A.07(d) is amended in its entirety, effective as of
January 1, 2005, to read as follows:

 

(d)           any event specified in the Disability Insurance Policy or the
Certificate of Disability Insurance as an event that shall cause the termination
of coverage.

 

11.           Section 5A.07 is further amended, effective as of January 1, 2005,
by deleting therefrom subsections  (e), (f), and (g).

 

12.           Section 5A.08(b) is amended in its entirety, effective as of
January 1, 2005, to read as follows:

 

(b)           The terms of the Disability Protection Program shall be subject to
the provisions of the Disability Insurance Policy and the Certificate of
Disability Insurance, which are incorporated by reference.  A Participant’s
eligibility for coverage under the Disability Protection Program and entitlement
to benefits under the Disability Protection Program shall be subject to the
conditions, restrictions and limitations contained in the Disability Insurance
Policy and the Certificate of Disability Insurance, regardless of whether such
conditions, restrictions, or limitations are specifically set forth in this
Article 5A.  In the event of a conflict between (i) the provisions of this
Article 5A and (ii) the Disability Insurance Policy or the Certificate of
Disability Insurance, the latter shall be given effect.

 

13.           Section 6.02(a) is amended in its entirety, effective as of
January 1, 2005, to read as follows:

 

(a)           The value of a unit in each Fund shall be determined on each
Valuation Date by dividing the investment value of the assets in

 

15

--------------------------------------------------------------------------------


 

that Fund on that date by the total number of units in that Fund.  For purposes
of this subsection, the investment value of the assets of a Fund shall be the
current market value, determined after taking into account any brokerage fees
and transfer taxes applicable to purchases and sales for that Fund made since
the previous Valuation Date and any other expenses either paid from or accrued
to such Fund since the previous Valuation Date and by excluding, on each
Valuation Date after the first, the contributions that are to be credited to
Accounts in such Fund as of such Valuation Date, provided, however, that the
investment value of a Stable Value Fund shall be the contract value of its
assets, determined by taking into account contributions made to investment
contracts, investment earnings, participant withdrawals and administrative
expenses.  The valuation of units in each Fund shall be performed by the party
so directed by the Plan Administrator and shall be conclusive.

 

14.           Section 8.02(b) is amended effective as of January 1, 2005, by
deleting all that follows the semicolon at the end of clause (iv), by inserting
new clauses (v), (vi) and (vii), and by inserting at the end thereof two  new
sentences, as follows:

 

(v)           payment for burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents, as defined in Section 152 of
the Code;

 

(vi)          expenses for the repair of damage to the Participant’s principal
residence that would qualify for treatment as a casualty loss within the meaning
of Section 165(c)(3) of the Code; or

 

(vii)         any circumstance that is permitted to be treated as a deemed
immediate and heavy financial need in accordance with guidance prescribed by the
Internal Revenue Service, pursuant to Section 1.401(k)-1(d)(3)(v) of the
Regulations.

 

For purposes of clauses (i), (iii) and (v) of the foregoing sentence, references
to Section 152 of the Code shall not include subsections (b)(1), (b)(2), or
(d)(1) thereof.

 

In the event that the requested withdrawal is on account of expenses, debts, or
obligations other than those with respect to which the Plan Administrator shall
presume the existence of an immediate and heavy financial need, then the Plan
Administrator shall make a determination regarding the existence of an immediate
and heavy financial need on the basis of all of the facts and circumstances of
which proof is provided by the Participant.

 

16

--------------------------------------------------------------------------------


 

15.           Section 8.02(c) (iii) is amended in its entirety, effective as of
January 1, 2005, to read as follows:

 

(iii)          The Participant is prohibited from making Deferred Cash
Contributions to the Plan and from making elective deferrals, within the meaning
of Section 402(g)(3) of the Code, or otherwise making employee contributions to
or under all other plans of the Employer and Affiliates, under the terms of such
plans or by means of an otherwise legally enforceable agreement for the required
suspension period.  For Hardship withdrawals made prior to January 1, 2002, the
required suspension period shall be a period of 12 months from the date of the
distribution; for Hardship withdrawals made subsequent to December 31, 2001, the
required suspension period shall be a period of 6 months from the date of the
distribution; for Hardship withdrawals made subsequent to December 31, 2005, the
required suspension period shall be a period of 6 months or, if longer, such
other period that is specified under the terms of the other plan, from the date
of the distribution.  For purposes this paragraph, the phrase “all other plans
of the Employer and Affiliates” shall include  stock purchase plans, including
any “employee stock purchase plan” described in Section 423(b) of the Code,
qualified and non-qualified deferred compensation plans, and such other plans as
may be designated under Regulations issued under Section 401(k) of the Code, but
shall not include health and welfare benefit plans, any mandatory employee
contribution portion of a defined benefit plan, or, for Hardship withdrawals
made subsequent to September 29, 2005, incentive compensation that is eligible
for deferral under the IBM Executive Deferred Compensation Plan. 
Notwithstanding the foregoing, no suspension of employee contributions to the
IBM Executive Deferred Compensation Plan will occur during 2005.

 

16.           Section 8.02(c) is further amended, effective as of January 1,
2005, by adding at the end thereof the following new clause (v):

 

(v)           The Participant certifies, and the Plan Administrator has no
knowledge to the contrary, that the financial need described in subsection (b)
cannot reasonably be relieved (A) through reimbursement or compensation by
insurance or otherwise; (B) by liquidation of the Participant’s assets; (C) by
cessation of elective contributions or employee contributions under the Plan;
(D) by other currently available distributions (including distribution of ESOP
dividends under Section 404(k) of the Code) and nontaxable (at the time of the
loan) loans, under plans maintained by the Employer and Affiliates or by any
other

 

17

--------------------------------------------------------------------------------


 

employer; or (E) by borrowing from commercial sources on reasonable commercial
terms in an amount sufficient to satisfy the need.

 

17.           Section 10.08 is amended in its entirety, effective as of January
1, 2005, to read as follows:

 

(a)           Except as provided in subsection (b), in the event of the death of
a Participant who has not received a complete distribution of his Account, the
entire balance of his Account shall be paid in a lump sum to the Participant’s
Beneficiary.

 

(b)           In the event that the Beneficiary of a deceased Participant, with
respect to any portion of the Participant’s Account is a minor child, then any
distribution of such portion of the deceased Participant’s Account shall be made
only to the guardian of such minor child, upon presentation of proof of
guardianship satisfactory to the Plan Administrator.

 

18.           Section 10.09 is amended, effective as of January 1, 2005, by
adding at the end thereof the following new subsection (f):

 

(f)            For purposes of subsection (b), if a Participant has married a
person of the same gender as the Participant, in accordance with and as
recognized under the laws of the state in which such marriage was performed, and
who resides in a state which recognizes such marriage, then the person to whom
such Participant is married shall be deemed his spouse.

 

19.           Section 10.10(b) is amended in its entirety, effective as of
January 1, 2005, to read as follows:

 

(b)           Notwithstanding the provisions of Section 10.11, the Plan
Administrator may direct that the balance of a deceased Participant’s Account
shall be invested in the Investment Fund that is designated by the Committee for
purposes of Section 5.02(b), at any time during the period in which the
distribution of the Participant’s Account is pending, including, without
limitation, the period required to make a determination in accordance with
subsection (a), or to comply with the provisions of Section 10.08(b).

 

20.           Section 13.02 is amended, effective as of January 1, 2006, by
adding at the end thereof the following new subsection (f):

 

(f)(i)        In advance of, and in preparation for the implementation of, any
transaction pursuant to subsection (b) or subsection (c) in which assets and
liabilities of the Plan

 

18

--------------------------------------------------------------------------------


 

shall be transferred to any other plan that is qualified under Section 401(a) of
the Code, the Plan Administrator may direct that the portion of any Investment
Fund that is attributable to the Accounts that will be included in such transfer
shall be segregated in a sub-fund that shall be accounted for separately from
and after the date of such segregation.

 

(ii)           The amount allocated to a sub-fund established pursuant to
paragraph (i) shall be determined on the basis of the market value of the assets
of the Investment Fund as of the date of such segregation, provided, however,
that if the Investment Fund is a Stable Value Fund, then the rights under the
guaranteed investment contracts and benefit-responsive contracts held in such
Stable Value Fund shall be allocated to the sub-fund on the basis of the
contract value of such Stable Value Fund prior to such segregation.

 

(iii)          Any election pursuant to Section 5.02 or 5.04 to invest any
portion of his contributions in, or to reallocate any portion of his Account to,
an Investment Fund in which a sub-fund has been segregated pursuant to paragraph
(i), by a Participant whose Account has been allocated to the sub-fund, shall be
deemed to be an election to invest contributions in, or to reallocate his
Account to, such sub-fund.

 

(iv)          No Participant whose Account will not be included in the transfer
in preparation for which a sub-fund has been segregated pursuant to paragraph
(i) shall be permitted to invest any portion of his Account in such sub-fund.

 

21.           The Plan is amended, effective as of January 1, 2005, by the
adding at the end thereof the following new Appendix H:

 

APPENDIX H.


SPECIAL RULES APPLICABLE TO PARTICIPANTS IN

NONQUALIFIED DEFERRED COMPENSATION PLANS

 

A.            Notwithstanding the provisions of Section 4.04 and 4.05, for a
Participant who is an Executive and who has made a salary deferral election
under the Employer’s Executive Deferred Compensation Plan that is in effect on
March 15, 2005, any change in his election pursuant to Section 4.01(a),  as in
effect on March 15, 2005, that is made during the period commencing on March 16,
2005 and ending on December 31, 2005 will not be effective until January 1,
2006.

 

19

--------------------------------------------------------------------------------


 

B.            Notwithstanding the provisions of Section 4.04 and 4.05, for a
Participant who is an Executive and who has made a salary deferral election
under the Employer’s Executive Deferred Compensation Plan that is in effect on
January 1 of any calendar year beginning after December 31, 2005, any change in
his election pursuant to Section 4.01(a), as in effect on January 1 of such
calendar year, that is made at any time during such calendar year will not be
effective until January 1 of the following calendar year.

 

C.            Notwithstanding the provisions of Section 4.04 and 4.05, for a
Participant who is an Executive, who is not subject to the provisions of
Paragraph B of this Appendix H and who makes an initial salary deferral election
under the Employer’s Executive Deferred Compensation Plan, any change in his
election pursuant to Section 4.01(a), as in effect on the date of such initial
salary deferral election, that is made at any time during the remainder of the
calendar year in which such initial salary deferral election was made will not
be effective until January 1 of the following calendar year.

 

22.           The Plan is amended effective as of August 28, 2005, by adding at
the end thereof  the following new Appendix I:

 

APPENDIX I:

SPECIAL PROVISIONS FOR

QUALIFIED HURRICANE KATRINA DISTRIBUTIONS

 

                The provisions of this Appendix I shall be effective as of
August 28, 2005.

 

A.            For purposes of this Appendix I, the term “Qualified Individual”
means a Participant whose principal place of abode as of August 28, 2005 was
located in the Hurricane Katrina disaster area, as defined in Section 2(1) of
the Katrina Emergency Tax Relief Act of 2005 (“KETRA”)  and who sustained an
economic loss by reason of Hurricane Katrina.

 

B.            For purposes of this Appendix I, the term “Qualified Hurricane
Katrina Distribution” shall mean a distribution made to a Participant who is a
Qualified Individual during the period beginning on August 28, 2005 and ending
on December 31, 2006, provided however, that a distribution shall not be a
Qualified Hurricane Katrina Distribution to the extent that the sum of such
distributions and all previous Qualified Hurricane Katrina Distributions made to
such Participant from the Plan and any other qualified plan maintained by the
Employer or an Affiliate exceeds $100,000.

 

C.            A Qualified Individual shall be permitted to receive a Qualified
Hurricane Katrina Distribution upon application to the Plan Administrator at
such time, in such manner, and subject to such rules as the Plan Administrator
shall prescribe, which rules shall be applied to all Participants who are
Qualified Individuals on a uniform and nondiscriminatory basis.

 

20

--------------------------------------------------------------------------------


 

23.           In accordance with the provisions of Section 5.02(b) and Section
13.01(b), the Investment Fund maintained under the Plan that (i) is a Stable
Value Fund, and (ii) has the largest contract value of any such Fund as of any
date on which contributions are to be allocated, as determined without taking
into account any Fund to which contributions may not then be allocated pursuant
to a restriction imposed by the Plan Administrator in accordance with Section
5.05(b) or 13.02(f), is designated as the Fund in which shall be invested all
contributions made by or on behalf of any Participant who has failed to make an
investment election in accordance with Section 5.02(a).

 

21

--------------------------------------------------------------------------------
